Mr. Justice MacLeary
delivered the opinion of the court.
The object of this suit is to nullify a deed of conveyance and a mortgage and to cancel The registration of the same, *112and to recover one thousand eight hundred dollars ($1,800) which had been paid by the plaintiff .to defendant as a part of the purchase money for the property mentioned in the conveyance and interest thereon, and for costs, disbursements and attorneys fees. The complaint was filed on the 21st of April, 1911. A general demurrer was duly presented and overruled and afterwards on the 1st of May an answer was filed containing admissions, denials and new matter, and issue joined.
The trial of the case followed on the 23rd of October and it was, when the evidence had been concluded, submitted on briefs of both parties.
On the 15th of November, 1911, the district court rendered a judgment reciting the preliminary matters and concluding in the following terms:
“Whereupon the court, having due regard to the pleadings, evidence, and briefs, dismisses the complaint and refuses to order the annulment of the deeds of sale and mortgage, numbered 27 and 28, executed the 17th day of January, 1911, before the Notary Don Julio César González, or to comply with the other requests embodied in said complaint, each party to pay its own costs.”
In due time the plaintiff took an appeal from this judgment and filed the transcript in this Supreme Court. After numerous delays from various causes, the case was heard here on the 5th óf December last and taken under advisement, with leave to the parties to file supplementary briefs; with which the appellant complied.
The issues may be deduced from the propositions stated in the respective briefs. The appellant, through her counsel, specifies five errors, which she alleges to have been committed in the rendition of the judgment by the court below. They are substantially as follows:
1.. The court below was in error in not deciding upon the question of fact; that is to say, whether or not there had been deceit in the transaction involving the purchase-sale of the *113house in dispute; in other words, failure to decide whether the statement of the plaintiff in regard to the facts referred to by her, constitutive of the alleged deceit, was true or not.
2. The court below was in error in its juridical estimation of, and in the legal value it attached to, the statement of Attorney de la Torre, witness for the defendant.
3. The court below was in error in deciding that the plaintiff was not justified at law in confiding in the absolute statements made by the seller relative to the extension of the front of the house offered for sale and also relative to the total extension of the said house.
4. The court below erred in deciding that once the deed had been read to the plaintiff in her hearing and had been accepted by her, and signed for her by another person at her request on account of her inability to write, the said plaintiff was barred from rescinding the.contract and recovering the price paid, even though the description of the property as set out in the deed should be different from that which had been shown to her by the seller, for the reason that she had failed to avail herself of the means she had at her command to discover the truth.
5. The court erred in deciding as a matter of law that the plaintiff was bound by the deed of bargain and sale, once that, it had been signed by her, or her signature affixed by some one-authorized by her, even though deceit had been practiced in connection with the description of the property sold and even if she had been sold a different property from that which had been previously pointed out to her by the seller and which she believed to be that described in the deed of conveyance.
The respondent on'tile, other hand states the questions at issue’ substantially as follows:
1. Has there been any deceit or error? ,
2. Has the plaintiff, subsequently to the execution of the deed of conveyance,, performed any act that would show her conformity therewith, tacitly or impliedly renouncing or fore-' *114going her right of action, with knowledge of the causes that would tend to annul the same?
3. Are the facts, as set forth in the complaint, sufficient to constitute a cause of action?
The first two points presented by each party involve matters of fact; and are virtually different ways of reviewing the same questions. The first of these involves the issue of deceit. The appellant complains that the trial court did not make a special finding in regard to the matter of deceit. The respondent merely states the question as to whether or not there was any deceit shown on the trial. The court in effect found that there was no deceit in the transaction, and incidentally and necessarily that the statement of the plaintiff to the contrary was not credible, in view of the contradictory testimony. If the plaintiff wished a more specific finding (On this point she should have requested it on the trial. Reviewing the conflicting testimony on this point we cannot say -that the-trial court erred in holding that no deceit was shown .by the evidence taken all together.
The second question of fact refers to the offer made by •the plaintiff to sell the property in controversy to the witness de la Torre. There is no doubt that the offer was made and the juridical estimate placed on the testimony of the witness de la Torre does- not clearly appear from the record. But we think the trial court was justified in regarding it as a circumstance, to be considered with the other testimony, in arriving at a conclusion as to truth or falsity of the essential allegations made in the complaint. This is what was done by the court, in the matter referred to, and nothing more.
The remaining points presented involve questions of law, and the third, fourth and fifth of those made by the appellant are summarized in the third suggested by the respondent. We cannot say that the manner in which the appellant states these questions is exactly justified by the record. The trial court did not necessarily decide that the plaintiff was not *115justified iii believing the representations alleged to have been made by-the defendant; but rather held that such representations were never made; the testimony of the parties being directly contradictory on that point, and the court giving credence to the evidence offered by the defendant.
The fourth and fifth propositions of the appellant may be considered together and in effect attack the doctrine announced in Hawkins v. Hawkins, 50 Cal., 558. That decision is to the following effect:
“If a person enters into a contract with another, between whom and himself no relation of special trust or confidence exists, and it is reduced, to writing by such other person, and the means of a knowledge of the terms of the writing are equally open to both, and he signs it without reading, or having it read by some one for him, he cannot avoid a liability created by the writing, even if its terms differ from the contract as agreed on verbally. The fact that he is illiterate does not change the rule.”
In our view this proposition in the absence of fraud correctly announces the rule of law applicable to this case, and the trial court was justified in following it in the judgment rendered.
In regard to the sufficiency of the complaint, as that question is presented by the respondent, it is unnecessary to decide, since the court below based its judgment on the facts, as shown by the evidence, and on the insufficiency of the proof to sustain the allegations made in the complaint. The ruling-on the demurrer being in favor of the appellant she of course does not raise the question of its correctness in this court. Nut there is no reason shown to hold the complaint insufficient.
The evidence introduced on the trial is, in nearly all the material points, entirely contradictory and absolutely irreconcilable. The testimony of the plaintiff substantially supports the- allegations of her complaint, but it is completely refuted by that of the defendant and several other witnesses. The *116trial court not being able to reconcile the conflicting statements of the several witnesses, was compelled to accept the statements made by those on one side and reject the others. Exercising this discretion, credence was given to the testi-money offered by the defendant.
The trial judge in Ms “opinion” recites from the testimony the following items, to wit: “The plaintiff, Luisa Pellicier, declares that the defendant as well as Juan Diaz took her to the house, in connection with which this suit is brought, and showed her the front thereof, extending to the streets of San Sebastián and Tanca, offering to sell her the entire property, that is to say that comprising three doors on the first mentioned and three doors on the last mentioned, street, telling her at the same time that the house brought a monthly rental of ($40) forty dollars.” Then, after discussing the questions presented, the trial court, on the authority of Hawkins v. Hawkins, 50 Cal., 558, decided the case in favor of the defendant.
Whatever may have been the views of the trial court as to the law and the evidence, to which objection is made by the appellant in the assignment of errors, if the result attained! was correct, we cannot disregard the reasons on which it was based. It is the judgment from which the appeal was taken that we have to consider and, if erroneous, to correct, and! we are not greatly concerned with the disquisitions made by the trial judge on the law and the facts, as falling under his consideration.
Then, taking up the questions as presented by the respondent, we must conclude from the record:
First. That the facts as set forth in the complaint were sufficient to constitute a cause of action, and if proven to the satisfaction of the trial judge would warrant a judgment in favor of the plaintiff. But they were not so proven, or at least if they were established primp, facie by the testimony of the plaintiff herself, this effect was destroyed by the evidence introduced on behalf of the defendant.
*117Second. We must also bold that the plaintiff certainly, after executing the deed of conveyance and the mortgage, performed certain acts showing her conformity therewith, such as offering the same for sale ancoso forth. Bnt this point is- immaterial if the sale was fairly made and the defendant was innocent of any fraud and there was no mistake shown by the evidence.
Third. There has been no deceit proven to have existed on the part of the defendant nor is any error apparent which would justify a recision of the sale. We search the record in vain for any credible, evidence of fraud or mistake.
The trial court had before it all the witnesses, and finding the evidence on all the material points irreconcilably coinflict-ing, in the exercise of a sound judicial'discretion, elected to receive as true that of the defendant. We cannot say that in this particular the decision was erroneous. Hence the judgment should be affirmed.

Affirmed.

Chief Justice Hernandez and Justices Wolf, del Toro and Aldrey concurred.